Citation Nr: 0608967	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hallux 
valgus.

3. Entitlement to service connection for bilateral hammer 
toes on a secondary basis.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's pes planus is not productive of more than 
moderate impairment.

2.  The veteran's does not have a hallux valgus disability.

3.  The veteran's hammertoes are not etiologically related to 
his service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2005).

2.  Hallux valgus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  The veteran's hammertoes are not proximately due to or 
the result of his service-connected pes planus.  38 C.F.R. § 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in an April 2001 letter 
from the originating agency to the veteran and his 
representative.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
hallux valgus or hammer toe disabilities.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying him of the evidence pertinent to those 
elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits any 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Increased Rating for Pes Planus

VA outpatient treatment records dated in March 2002 show that 
the veteran had a decreased arch on weightbearing with 
tenderness along the medial plantar arch.  Similar findings 
were noted during a VA feet examination in May 2002.  At that 
time, he wore orthotics and ambulated independently without a 
cane or restrictions.  Physical examination demonstrated mild 
shift in the weight bearing line with loss of the great arch 
in both feet.  While mildly tender and painful callosities 
approximately the size of a dime were noted, the examiner 
found no pronation deformity.  There was also no evidence of 
fatigability or incoordination.  

As shown above while the veteran was noted to have 
callosities, there was no objective evidence of a pronation 
deformity.  Similarly, there is no objective evidence of 
swelling or marked deformity, nor is there any medical 
assessment of more than moderate functional impairment.  The 
Board further notes that there is no indication in the 
medical evidence that the disability is subject to flare-ups.  
In addition, the medical evidence, to include the May 2002 
examination report, shows that the disability is not 
manifested by incoordination or excess fatigability.  
Moreover, although there might be some increase in functional 
impairment on use, there remains no objective evidence that 
the pes planus is productive of significant pain on use or 
more than moderate functional impairment.

Therefore, the Board must conclude that the preponderance of 
the evidence establishes that the manifestations of the 
service-connected disability have not more nearly 
approximated the criteria for a higher evaluation than those 
for the currently assigned evaluation of 10 percent.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The Board notes, however, that the pes 
planus has not necessitated frequent periods of 
hospitalization nor are the manifestations of the disability 
unusual or exceptional.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 10 percent.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Service Connection for Hallux Valgus

The veteran contends that he has a hallux valgus deformity 
secondary to his service-connected pes planus disability.  
After a review of the claims file, the Board finds that his 
contention is not supported by the evidence.  

Despite the veteran's assertions, the evidence does not show 
that hallux valgus is currently manifested.  The report of a 
VA examination in February 1986, while noting X-ray evidence 
of degenerative changes at the metatarsophalangeal (MP) joint 
of the right big toe, is negative for a finding of hallux 
valgus.  A mild bilateral hallux valgus deformity was noted 
during examination in August 1996; however, subsequent VA 
examinations in August 1999 and May 2002 revealed no hallux 
valgus deformity.  Moreover, the May 2002 examiner reviewed 
the veteran's medical history, as documented in the medical 
evidence in the claims folder, and concluded that a diagnosis 
of hallux valgus was not warranted.  The Board has determined 
that this is the most probative evidence of whether the 
veteran currently has hallux valgus since the examiner based 
his conclusions upon the examination results and a review of 
all of the pertinent evidence.  

As shown above, the preponderance of the medical evidence as 
well as the most recent medical evidence indicates that the 
veteran does not have hallux valgus deformities of his feet.  

While the veteran may sincerely believe that he has a hallux 
valgus disability related to his service-connected pes 
planus, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons discussed above, the Board must conclude that 
the preponderance of the evidence establishes that the 
veteran currently has no hallux valgus disability.  
Accordingly, service connection for this claimed disability 
is not warranted.   


Hammer Toes

The veteran also contends that he has hammertoes secondary to 
his service-connected pes planus disability.  After a review 
of the claims file, the Board finds that his contention is 
not supported by the evidence.  

Although the post-service medical evidence of record shows 
that the veteran currently has hammertoes, there is no 
medical evidence of hammertoes until many years after the 
veteran's discharge from service or medical evidence of a 
nexus between the veteran's current hammertoe disability and 
his service-connected pes planus.  Moreover, a VA physician 
who examined the veteran and reviewed the claims folder in 
May 2002, opined that the veteran's hammertoes were extremely 
mild and not the result of his pes planus deformity.  

The Board has considered an article from the Internet 
submitted by the veteran in support of his claim.  This 
article includes a description of how the foot works when 
walking.  It notes that, when a foot pronates too much, bones 
may move out of normal alignment resulting in hammertoes, 
bunions, corns, callus, pain, inflammation and arthritis.  
However, this article does not address whether the veteran's 
hammertoes are related to his pes planus, whereas the VA 
physician who provided the May 2002 opinion has specifically 
addressed the veteran's hammertoes.  

In essence, the evidence of a nexus between the veteran's 
current hammertoe disability and his service-connected pes 
planus is limited to the veteran's own statements.  As noted 
above, the veteran is not competent to render medical 
opinions.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.
	

ORDER

An increased rating for pes planus is denied.

Service connection for bilateral hallux valgus is denied.

Service connection for bilateral hammertoes is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


